Citation Nr: 1626753	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-30 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was certified to the Board by the RO in Newark, New Jersey.

In May 2012 and June 2013, the Board remanded the Veteran's claim for additional development.  In October 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion for remand, vacating the October 2013 Board decision.  

In November 2014, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The appellant appealed the decision to the Court.  In December 2015, the Court granted another joint motion for remand, vacating the November 2014 Board decision.  The case is again before the Board for adjudication.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the December 2015 joint motion, the parties agreed that the Board erred by not providing an adequate statement of reasons or bases expressly assessing whether the medical evidence of record establishes that an in-service incident (falling from his tractor onto the flight desk as opposed to his previous claim that he was "thrown overboard") constitutes a valid stressor and if so, whether there was a link between falling onto a flight deck and the diagnosis of posttraumatic stress disorder.  See 38 C.F.R. § 3.304(f) (2015).  The parties concurred that in determining that a sufficient stressor did not exist, the Board appeared to render its own unsubstantiated medical opinion in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The parties further agreed that in order to make such a finding, there must be an independent medical basis in the record.  

The Veteran contends that he has PTSD related to a claimed in-service stressor.  Throughout the appeal, he has repeatedly alleged that he was blown from the flight deck of the USS NIMITZ into the ocean.  In his September 2014 affidavit, the Veteran stated under oath that "[w]hile working on the flight deck in my tractor, an aircraft turned on me and the power of the exhaust blew me out of the tractor and into the water." (Emphasis added).  He further reported that he woke up in the infirmary with injuries to his back, hips and elbows and he did not remember the incident because he was knocked unconscious.

Despite extensive development, VA was unable to confirm the alleged "man overboard" incident.  The appellant's version of that claimed incident is not supported by the record and is not a verified in-service stressor.  What the record does show, however, is that on December 19, 1986, the Veteran presented to the infirmary on the carrier with complaints of pain to his right leg, right hip, and right elbow after "being blown down by an A-7 on the flight [deck] last night."  

The record also shows that the appellant was an aviation boatswain's mate (handler).  The undersigned takes administrative notice of the fact that sailors serving in this position supervise the movement, spotting and securing of aircraft and equipment afloat; and they perform crash rescue, fire fighting, crash removal and damage control duties in connection with launching and recovery of aircraft.  This job is fast paced and performed in potentially hazardous environment, i.e., an operational aircraft carrier.  http://www.public.navy.mil/bupers-npc/enlisted/community/aviation/Pages/ABH.aspx   The Board also takes administrative notice of the typical plane tractor used on Nimitz class carriers, to include the distance between the tractor operator's seat and the flight deck.  https://commons.wikimedia.org/wiki/File:US_Navy_030127-N-4965F-504_An_aircraft_tow_tractor_moves_an_S-3B_Viking.jpg 

As set forth, service treatment records confirm that the Veteran suffered minor injuries after being "blown down" by jet exhaust and falling to the flight deck in 1986.  Considering the joint motion, an additional examination and opinion is needed to determine whether this incident constitutes a sufficient stressor to support a diagnosis of PTSD.  38 C.F.R. § 3.159(c)(4) (2015).  

While VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), the provisions of that rule do not apply to applications for benefits that were received by VA prior to August 4, 2014.  Hence, VA must follow the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) in this case.

Updated VA medical center records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the East Orange VA Medical Center for the period from August 2014 to the present.  
If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, request a VA psychiatric examination by a psychiatrist.  The psychiatrist is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The psychiatrist must specify in the report that these records have been reviewed.  

The psychiatrist is specifically requested to state whether the Veteran's psychiatric symptoms meet DSM-IV criteria for PTSD.  If the Veteran is diagnosed with PTSD, the examiner must opine whether it is at least as likely as not that PTSD is related to a verified stressor - specifically, the December 19, 1986 incident where the Veteran suffered minor injuries after being "blown down" by jet exhaust and falling to the flight deck.  This is the only stressor for consideration and the examiner is advised that the Veteran's report of being thrown overboard into the water is not verified.    

If the examiner concludes that the Veteran suffers from a different Axis I diagnosis, please opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  

In making these determinations, the psychiatrist is to review all of the evidence of record.  The examiner is specifically requested to consider and address the following records:

·	May 2007 VA PTSD examination
·	March 10, 2011 VA psychosocial assessment 
·	April 2013 VA PTSD examination
·	October 2013 psychological evaluation by D.G., Ph.D.
·	September 2014 psychological evaluation by J.M., Ph.D.  

A complete rationale must be provided for any opinion provided.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO should review the report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




